    Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 1 of 14 PAGEID #: 40



                                                                                     RI
                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF omo
                                                                                11   f"'   11   7   I)   2: 54
                                   WESTERN DIVISION

 UNITED STATES OF AMERICA,
                                                           CASE NO.
                                                                        -------
                                                                               l119CR 081
                 Plaintiff,

         vs.
                                                           .roDGE     DLOTT
                                                           INDICTMENT
 ANTHONY RATTINI (1),
 JAMES BARCLAY (2),                                        21   u.s.c. § 846
 DEVONNA MILLER-WEST (3),
 SAMUEL R. BALLENGEE (4), and
 MIAMI-LUKEN, INC. (5),


                 Defendants.

THE GRAND lliRY CHARGES:

                                            Introduction

        At all times relevant to this Indictment:

        1.     MIAMI-LUKEN was incorporated as a "for profit" organization in Montgomery

County, Ohio. MIAMI-LUKEN was a distributor of pham1aceuticals, including controlled

substances. At all times relevant to this Indictment, MIAMI-LUKEN generated more than

$173,000,000 in consolidated sales per year. Over 70% ofMIAMI-LUKEN's profits came from

their wholesale distribution. MIAMI-LUKEN supplied pharmaceuticals to over 200 pharma.cies

located within Ohio, West Virginia, Kentucky, Indiana, and Tennessee.

       2.      MIAMI-LUKEN was registered with the DEA as a wholesale distributor, which

permitted it to order and to distribute to pharmacies Schedule II, III, IV and V controlled substances

for legitimate medical purposes within the scope of professional practice.




                                                    1
    Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 2 of 14 PAGEID #: 40




        3.      Beginning on or around January 1, 2008, to at least December 7, 2015, ANTHONY

RATTINI was the President of MIAMI-LUKEN located in Springboro, Ohio and, as the

President, was responsible for supervising MIAMI-LUKEN's compliance with federal and state

drug laws.

        4.     Beginning on or around January 1, 2008, to on or about April, 2015, JAMES

BARCLAY was the Compliance Officer of MIAMI-LUKEN. As Compliance Officer,

BARCLAY was responsible for supervising MIAMI-LUKEN's compliance with federal and

state drug laws.

        5.     DEVONNA MILLER-WEST, a pharmacist licensed in the State of West

Virginia, owned and op·erated WESTSIDE PHARMACY located in Oceana, West Virginia.

MILLER-WEST's pharmacy purchased controlled substances from MIAMI-LUKEN.

        6.     SAMUEL R. BALLENGEE, a/k/a "Randy Ballengee," a pharmacist licensed in

the State of West Virginia, owned and operated TUG VALLEY PHARMACY, in Williamson,

West Virginia. BALLENGEE's phannacy purchased controlled substances from MIAMI-

LUKEN.


                                 The Controlled Substances Act


       7.      The Controlled Substances Act (CSA) governs the manufacture, distribution, and

dispensation of controlled substances in the United States. The term "controlled substance" means

a drug or other substance, or immediate precursor, included in Schedule I, II, III, IV, and V, as

designated by 21 U.S.C. § 802(6) and the Code of Federal Regulations. With limited exceptions

for medical professionals, the CSA makes it "unlawful for any person knowingly or intentionally"

to "distribute or dispense a controlled substance" or conspire to do so.




                                                 2
    Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 3 of 14 PAGEID #: 40




        8.      To distribute controlled substances, a company such as MIAMI-LUKEN, must

register with the DEA and comply with the laws and regulations imposed by the CSA. A company

registered with the DEA to distribute controlled substances is required to maintain "effective

control[s] against diversion of particular controlled substances into other than legitimate medical,

scientific, and industrial channels." 21 U.S.C. § 823(b)(l). A registered distributor is also required

to report suspicious orders to the DEA, which are defined by regulation as "orders of unusual size,

orders deviating substantially from a normal pattern, and orders of unusual frequency." 21 C.F.R.

§ 1301.74(b).

        9.      The DEA is responsible for enforcing the CSA and its implementing regulations by

conducting audits and inspections, reviewing sales data and suspicious order rep01is, and issuing

guidance to registrants as necessary. In 2006, and again in 2007, the DEA issued two letters to all

registered distributors outlining the specific obligations of distributors. Specifically, the 2006 letter

articulated "[i]n addition to repo1iing all suspicious orders, a distributor has the statutory

responsibility to exercise due diligence to avoid filling suspicious orders that might be diverted

into other than legitimate medical, scientific and industrial channels." Rannazzisi letter (2006).

Further, the 2007 letter articulated a distributor's obligation to "conduct an independent analysis

of suspicious orders prior to completing a sale to detem1ine whether the controlled substances are

likely to be dive1ied from legitimate channels." Rannazzisi letter (2007). The letter further

explained that " [r]eporting an order as suspicious w[ould] not absolve the registrant of

responsibility if the registrant knew, or should have known, that the controlled substances were

being diverted." Rannazzisi letter (2007).

        10.     Under 21 C.F.R. § 1304.33, DEA registrants, such as MIAMI-LUKEN, must

submit information about all transactions in which a Schedule II or Schedule III-N (narcotic)

controlled substance is acquired or distributed (i.e., from a supplier to a pharmacy). This


                                                   3
    Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 4 of 14 PAGEID #: 40




information is transmitted to DEA's Automation of Reports and Consolidated Ordering System

("ARCOS") Unit on a quarterly basis and maintained in a DEA database.

        11.    The term "dispense" means to deliver a controlled substance to an ultimate user or

research subject by, or pursuant to the lawful order of, a practitioner; it includes the prescribing of

controlled substances. The term "distribute" means to deliver (other than by administering or

dispensing) a controlled substance.

        12.    Medical professionals, including doctors and pharmacists, who want to distribute

or dispense controlled substances in the course of professional practice, are required to register

with the Attorney General of the United States (Attorney General) before they are legally

authorized to do so. Such medical professionals are assigned a registration number by the DEA.

        13.    Medical professionals registered with the Attorney General are authorized under

the CSA to write prescriptions for, or to otherwise dispense, Schedule II, III, IV, and V controlled

substances, as long as they comply with the requirements of their registration. 21 U.S.C. § 822(b).

        14.    For doctors, compliance with the te1ms of their registration means that they can not

issue a prescription unless it is "issued for a legitimate medical purpose by an individual

practitioner acting in the usual course of his professional practice." 21 C.F.R. § 1306.04(a). A

doctor violates the CSA and Code of Federal Regulations if he or she issues an order for a

controlled substance outside the usual course of professional medical practice and not for a

legitimate medical purpose. Such an order is "not a prescription within the meaning and intent of

the CSA," and such knowing and intentional violations subjects the doctor to criminal liability

under Section 841 of Title 21, United States Code. 21 C.F.R. § 1306.04(a).

       15.     Under 21 C.F.R. § 1306.04(a), while a prescribing practitioner is responsible for

the proper prescribing and dispensing of controlled substances, a corresponding liability rests upon




                                                  4
   Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 5 of 14 PAGEID #: 40




the phaimacist who fills a prescription. That is, a phaimacist may not fill a prescription issued

outside the scope of professional practice and not for a legitimate medical purpose.

         16.    In a Federal Register Notice dated April 27, 2001 (Vol. 66, Number 82) and entitled

"Dispensing and Purchasing Controlled Substance over the Internet," the DEA set forth the

accepted criteria for establishment of a legitimate physician-patient relationship in the prescribing

context, based upon that used by state authorities with the endorsement of medical societies. The

notice provided that the following four conditions must be met: (I) the patient comes to the

physician with a medical complaint; (2) a medical history is taken; (3) the physician performs a

physical examination; and (4) there is a logical nexus between the drug prescribed, dispensed, or

administered, the medical complaint, the medical history, and the physical examination.

Prescriptions not issued for a legitimate medical purpose by a practitioner acting in the usual course

of professional practice, if knowingly and intentionally made, may form the basis for criminal

liability under Title 21, United States Code, Section 841(a)(a).

         17.   The CSA's scheduling of controlled substances is based on the controlled

substances' potential for abuse, among other considerations. There are five Schedules of controlled

substances: Schedules I, II, III, IV and V. The term "Schedule II" means the drug or other

substance has a high potential for abuse. The drug has a currently accepted medical use with severe

restrictions, and the abuse of the drug or other substance may lead to severe psychological or

physical dependence. The term "Schedule III" means the drug or other substance has a potential

for abuse and could lead to moderate or low physical and psychological dependence. The tenn

"Schedule IV" means the drug or other substance has a low potential for abuse and low risk of

dependence. The term "Schedule V" means the drug or other substance has a low potential for

abuse.




                                                  5
    Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 6 of 14 PAGEID #: 40




        18.     Pursuant to the CSA and its implementing regulations, oxycodone is classified as a

Schedule II narcotic controlled substance based on its high potential for abuse and potential for

severe psychological and physical dependence. Oxycodone is sold under a variety of brand names,

including OxyContin and Percocet, as well as generic forms. Oxycodone is one of the strongest

prescription painkilling substances approved for use in the United States, and it is highly addictive.

When abused, oxycodone can be taken orally (in pill form), chewed, or crushed and snorted.

Oxycodone causes euphoria and a high that persons with a dependency seek, despite not having a

medical need for the drug.

        19.    Oxycodone, including OxyContin and Percocet, is typically sold on the street in

Ohio for up to $1 per milligram. Percocet is manufactured in strengths containing 5 mg, 7.5 mg,

or 10 mg of oxycodone per Percocet tablet.

        20.    Pursuant to the CSA and its implementing regulations, hydrocodone is classified as

a Schedule II drug, effective October 6, 2014. Prior to its classification as a Schedule II drug,

hydrocodone was a Schedule III drug. Hydrocodone was changed to a Schedule II narcotic

controlled substance based on its potential for abuse and physical and psychological dependence.

Hydrocodone is sold generically or under a variety of brand names, including Vicodin, and comes

in varying strengths. Hydrocodone can be used to treat pain symptoms under the careful

supervision of a physician, but is highly addictive. Hydrocodone causes euphoria and a high that

persons with a dependency seek, despite not have a medical need for the drug.


                                          COUNTl
               (Conspiracy to Distribute and Dispense a Controlled Substance)

       21.     Paragraphs 1 through 20 of the Indictment are realleged and incorporated by

reference as though fully set forth herein.




                                                 6
    Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 7 of 14 PAGEID #: 40




        22.    From on or about January 1, 2008 through on or about December 7, 2015, in the

Southern District of Ohio, and elsewhere, defendants ANTHONY RATTINI, JAMES

BARCLAY, DEVONNA MILLER-WEST, SAMUEL R. BALLENGEE, MIAMI-LUKEN

and unnamed co-conspirators, did knowingly and willfully combine, conspire, confederate and

agree with others, both known and unknown to the Grand Jury, to violate 21 U.S.C. § 84l(a), that

is, to knowingly and intentionally distribute and dispense a mixture and substance containing a

detectable amount of oxycodone and hydrocodone, Schedule II and III controlled substances,

outside the scope of professional practice and not for a legitimate medical purpose.


                                   Purpose of the Conspiracy


       23.     It was the purpose of the conspiracy that defendants ANTHONY RATTINI,

JAMES BARCLAY, DEVONNA MILLER-WEST, SAMUEL R. BALLENGEE, MIAMI-

LUKEN and unnamed co-conspirators, unlawfully enriched themselves by: (1) profiting from the

unlawful distribution and dispensation of controlled substances; (2) distributing and dispensing

large an1ounts of opioids to known pill mills; and (3) facilitating the diversion of oxycodone and

hydrocodone, Schedule II and III controlled substances, for illicit use.


                             Manner and Means of the Conspiracy


       24.     It was part of the conspiracy that defendants ANTHONY RATTINI, JAMES

BARCLAY, and MIAMI-LUKEN distributed millions of dosage units of oxycodone and

hydrocodone to doctors and pharmacies in the Southern District of Ohio, Kentucky, and West

Virginia.

       25.     It was further part of the conspiracy that defendants ANTHONY RATTINI,

JAMES BARCLAY, and MIAMI-LUKEN failed to maintain effective controls against



                                                 7
    Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 8 of 14 PAGEID #: 40




diversion of controlled substances, failed to report suspicious orders to the DEA, and continued to
                                                -'

ship the dangerous addictive drugs to pharmacies in rural Appalachia where the opioid epidemic

was at its peak.

       26.     It was further part of the conspiracy that defendants ANTHONY RA TTINI and

JAMES BARCLAY, and MIAMI-LUKEN continued to distribute millions of unit doses of

oxycodone and hydrocodone to WESTSIDE, TUG VALLEY, and other unnamed pharmacies

known to the Grand Jury, even after being advised by the DEA of their responsibilities as a

wholesaler to ensure drugs are not being diverted for reasons other than legitimate medical

purposes and to report suspicious orders.

       27.     It was further part of the conspiracy that defendants ANTHONY RATTINI,

JAMES BARCLAY, and MIAMI-LUKEN filled suspicious orders placed by DEVONNA

MILLER-WEST, SAMUEL R. BALLENGEE, and other unnamed physicians, pharmacists and

phannacies known to the Grand Jury, and continued to supply them with millions of dosage units

of oxycodone and hydrocodone.

       28.     It was further part of the conspiracy that defendants ANTHONY RATTINI,

JAMES BARCLAY, and MIAMI-LUKEN failed to maintain effective · controls against

diversion, and failed to exercise due care in confmning the legitimacy of all orders by continuing

to supply millions of dosage units of oxycodone and hydrocodone to DEVONNA MILLER-

WEST, SAMUEL R. BALLENGEE, and other unnamed physicians, pharmacists and

pharmacies known to the Grand Jury.

       29.     It was further pa1i of the conspiracy that defendants ANTHONY RATTINI,

JAMES BARCLAY, DEVONNA MILLER-WEST, SAMUEL R. BALLENGEE, MIAMI-

LUKEN, and unnamed co-conspirators, dispensed and distributed oxycodone and hydrocodone,




                                                8
    Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 9 of 14 PAGEID #: 40




Schedule II and III controlled substances, knowing the controlled substances were being diverted

or likely to be diverted.

        30.    It was further part of the consprracy that, in September 2008, defendants

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than

10,000 dosage units of oxycodone to an unnamed co-conspirator (hereinafter PHARMACY 1),

known to the Grand Jury, after PHARMACY 1 returned thousands of dosage units of oxycodone

to MIAMI-LUKEN indicating it would no longer fill orders for an unnamed physician

(hereinafter PHYSICIAN), known to the Grand Jury, due to concerns over illegal distribution.

       31.     It was further part of the conspiracy that, during the next month, October 2008,

defendants ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed

more than 100,000 dosage units of oxycodone to PHARMACY 1, despite knowing the pharmacy

and prescribing PHYSICIAN were under DEA investigation for illegal distribution.

       32.     It was further part of the conspiracy that, beginning in November 2008, defendants

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than

750,000 dosage units of oxycodone directly to PHYSICIAN, knowing PHYSICIAN was under

DEA investigation for illegal distribution, and knowing other pharmacies refused to fill

PHYSICIAN's prescriptions.

       33.     It was further pait of the conspiracy that, despite these red flags, distribution to

PHARMACY 1 and PHYSICIAN continued.                 In fact, from 2008 through 2010, defendants

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than 1.8

million dosage units of oxycodone to PHARMACY 1, despite knowing PHARAMCY 1 and

prescribing PHYSICIAN were under DEA investigation for illegal distribution.

       34.     It was further part of the conspiracy that, from 2011 through 2015, defendants

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN ignored obvious signs of


                                                9
   Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 10 of 14 PAGEID #: 40




abuse and diversion by distributing more than 2.3 million dosage units of oxycodone and 2.6

million dosage units ofhydrocodone to DEVONNA MILLER-WEST and WESTSIDE in a town

of approximately 1,394 people.

        35.     It was further part of the conspiracy that defendants ANTHONY RA TTINI,

JAMES BARCLAY, and MIAMI-LUKEN distributed tens of thousands of dosage units to

DEVONNA MILLER-WEST, SAMUEL R. BALLENGEE and other unnamed co-.

conspirators, both known and unknown to the Grand Jury, which violated MIAMI-LUKEN's own

internal control policy.

       36.     It was further part of the conspiracy that defendants ANTHONY RATTINI,

JAMES BARCLAY, and MIAMI-LUKEN regularly exceeded the internal threshold limit that

they had set for DEVONNA MILLER-WEST at WESTSIDE, which was at 6,000 dosage units

of oxycodone per month.     For example, in March 2011, ANTHONY RATTINI, JAMES

BARCLAY, and MIAMI-LUKEN distributed 68,400 dosage units of oxycodone to WESTSIDE,

more than eleven times the limit. In May 2011, MIAMl-LUKEN's internal records indicated that

WESTSIDE's oxycodone purchases should be monitored. That same month, however,

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed 63,900 dosage

units of oxycodone to WESTSIDE, more than ten times the limit. Similarly, in December 2012,

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed 50,300 dosage

units of oxycodone to WESTSIDE, approxinrntely eight times the limit. In January 2014,

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed 54,700 dosage

units of oxycodone to WESTSIDE, more than nine times the limit.

       37.     It was further part of the conspiracy that, in August 2008, defendants ANTHONY

RATTINI, JAMES BARCLAY, and MIAMI-LUKEN began shipping to SAMUEL R.

BALLENGEE and TUG VALLEY. In September 2008, the first full month as a client, SAMUEL

                                             10
   Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 11 of 14 PAGEID #: 40




R. BALLENGEE and TUG VALLEY purchased 120,700 dosage units of hydrocodone from

MIAMI-LUKEN.

       38.    It was further part of the conspiracy that, from 2008 through 2014, defendants

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than 6

million dosage units of hydrocodone to SAMUEL R. BALLENGEE and TUG VALLEY.

       39.    It was further part of the conspiracy that, in distributing the more than 6 million

dosage units, defendants ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN

regularly exceeded the internal threshold limit that they set for TUG VALLEY, which was 36,000

dosage units of hydrocodone per month. For example, in December 20 13, ANTHONY RATTINI,

JAMES BARCLAY, and MIAMI-LUKEN distributed 67,200 dosage units of hydrocodone to

TUG VALLEY, almost double the limit.

       40.    It was further part of the conspiracy that, from 2012 through 2014, defendants

ANTHONY RA TTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than 2.2

million dosage units of oxycodone and more than 200,000 dosage units of hydrocodone to an

unnamed co-conspirator, known to the Grand Jury (herein after PHARMACY 3).

       4 l.   It was further part of the conspiracy that, from December 2012 through March

2014, defendants ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN regularly

exceeded the internal threshold limit that they set for PHARMACY 3, which was 86,000 dosage

units of oxycodone per month. For example, in March 2013, ANTHONY RATTINI, JAMES

BARCLAY, and MIAMI-LUKEN distributed 139,500 dosage units of oxycodone to

PHARMACY 3, more than 53,000 dosage units above the limit.

       42.    It was further part of the conspiracy that when MIAMI-LUKEN's internal

Suspicious Order Monitoring System (SOMS ) flagged many of these orders, the defendants




                                              11
   Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 12 of 14 PAGEID #: 40




ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN failed to conduct any due

diligence or report the suspicious orders of PHARMACY 3 to the DEA, as is required by law.

       43.    It was further part of the conspiracy that, from 2008 through 2011, defendants

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than 3.7

million dosage units ofhydrocodone to an unnamed co-conspirator Pharmacy, known to the Grand

Jury, (herein after PHARMACY 6), located in Kermit, West Virginia, a town of approximately

400 people.

       44.    It was further part of the conspiracy that, from 2008 through 2014, defendants

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than 5

million dosage units of oxycodone to an unnamed co-conspirator Pharmacy, known to the Grand

Jury (herein after PHARMACY 7).

       45.    It was further part of the conspiracy that defendants ANTHONY RATTINI,

JAMES BARCLAY, and MIAMI-LUKEN distributed more than 5 million dosage units of

oxycodone to PHARMACY 7.

       46.    It was further part of the conspiracy that, from at least June 2012 through July 2014,

defendants ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN regularly

exceeded the internal threshold limit that they had set for PHAMRACY 7, which was 41 ,000

dosage units of oxycodone per month. For example, in January 2013, ANTHONY RATTINI,

JAMES BARCLAY, and MIAMI-LUKEN distributed 124,400 dosage units of oxycodone to

PHARMACY 7, which more than triple the limit.

      47.     It was further part of the conspiracy that, from 2013 to 2014, defendants

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than

500,000 dosage units of oxycodone to an unnamed co-conspirator, known to the Grand Jury

(herein after PHARMACY 8).

                                               12
   Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 13 of 14 PAGEID #: 40




       48.     It was further part of the conspiracy that, from 2012 to 2014, defendants

ANTHONY RATTINI, JAMES BARCLAY, and MIAMI-LUKEN distributed more than

150,000 dosage units of oxycodone and more than 600,000 dosage units of hydrocodone to an

unnamed co-conspirator, known to the Grand Jury (herein after PHARMACY 9).

       49.     It was further part of the conspiracy that MIAMI-LUKEN treated its subsidiary

pharmacies differently than co-conspirator pharmacies by tracking their sales and annual

prescriptions. On average, MIAMI-LUKEN's subsidiary phannacies filled around 40,000

prescriptions annually, including controlled and non-controlled substances.

       50.     It was further part of the conspiracy that defendants ANTHONY RATTINI,

JAMES BARCLAY and MIAMI-LUKEN obtained utilization reports on co-conspirator

phannacies, which indicated the payment methods accepted by co-conspirator pharmacies. Both

RATTINI and BARCLAY knew pharmacies that accepted cash only payment was a red flag of

diversion.

       51.     It was further part of the conspiracy that defendants ANTHONY RA TTINI,

JAMES BARCLAY and MIAMI-LUKEN obtained a report of Schedule II controlled substance

dispensing history from co-conspirator DEVONNA MILLER-WEST, which identified patients

paying cash and those paying with West Virginia Medicaid.

       52.    It was further part of the conspiracy that DEVONNA MILLER-WEST and

SAMUEL R. BALLENGEE purchased excessive amounts of controlled substances from

MIAMI-LUKEN through their respective phannacies. As pharmacists, DEVONNA MILLER-

WEST and SAMUEL R. BALLENGEE failed to ensure that controlled substances were

distributed properly, for a legitimate medical purpose, ignoring obvious signs of abuse and

diversion. DEVONNA MILLER-WEST and SAMUEL R. BALLENGEE distributed

controlled substances, namely oxycodone and hydrocodone, Schedule II and III controlled


                                               13
   Case: 1:19-cr-00081-SJD Doc #: 7 Filed: 07/17/19 Page: 14 of 14 PAGEID #: 40




substances, to customers outside the scope of professional practice and not for a legitimate medical

purpose.

       53.     It was further part of the conspiracy that defendants ANTHONY RATTINI,

JAMES BARCLAY, DEVONNA MILLER-WEST, SAMUEL R. BALLENGEE, MIAMI-

LUKEN and unnamed co-conspirators dispensed and distributed oxycodone and hydrocodone,

Schedule II and III controlled substances, outside the scope of professional practice and not for a

legitimate medical purpose.


       All in violation of 21 U.S.C. § 846.

                                                     A TRUE BILL.




                                                14
